Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2020 has been entered.
 
Status of Claims
This action is in reply to the RCE, amendments, and response filed on September 15, 2020.
Claims 8, 21 and 22 are cancelled. Claims 23-25 are new. Claims 1, 2, 5, 7, 9, 12, 13, and 18 are amended. Claims 1, 2, 4-7, 9-18, 20, and 23-25 are currently pending and have been examined.

Response to Arguments
The Applicant’s cancellation of claim 8 (filed September 15, 2020) renders the objection of claim 8 void. As such, the objection of claim 8 is withdrawn.
103: The Applicant’s RCE, arguments and amendments (filed September 15, 2020)  with respect to the 103 rejection (mailed June 17, 2020) have been fully considered and are not persuasive.
The Applicant essentially argues that the 103 rejection does not establish a prima facie case of obviousness without providing a reason why as to the Examiner fails to establish a case for obviousness. The Examiner disagrees. The reasons for the 103 rejection were provided in the final office action that clearly establish a prima facie case for obviousness based rejection of the claims.
Furthermore, the Applicant’s arguments are moot in light of RCE filing, substantively amended claims, and newly claimed subject matter that necessitate an updated search and consideration.
As such, due to RCE, substantive amendments, and newly claimed subject matter, new grounds of rejection have been applied to address the amended claims and the updated 103 rejection is presented below that addresses claims 1, 2, 4-7, 9-18, 20, and 23-25.
The Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered and are not persuasive.
The Applicant also argues that the prima facie case for 101 rejection of the claims as including ineligible subject matter was not established in the final office action without providing a reason why as to the Examiner fails to establish a case for ineligible subject matter. The Examiner disagrees. The reasons for the 101 rejection were provided in the final office action that clearly establish a prima facie case for ineligible subject matter based rejection of the claims.

The Applicant further argues that machine learning based additional elements integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. The Examiner disagrees. The machine learning based additional elements do not integrate abstract idea into a practical application or amount to significantly more than the abstract idea because the additional elements amount to insignificant extra-solution activity. The additional elements amount to insignificant extra-solution activity because they (at least) amount to merely selecting a particular data source or type of data to be manipulated.
As such, the 101 rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-18, 20, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: 
Claims 1-2, 4-7, 9-11, and 23-25 are directed to a machine (an apparatus), claim 12 is directed to a process (“a computer-implemented method”), claims 13-18 and 20 are directed to a machine (“an apparatus”). Thus, claims 1-2, 4-18, and 20-22 are all within one of the four statutory categories of eligible subject matter.
Prong One of Step 2A: Claim 1 recites “obtain (i) first data identifying one or more first exchanges of data initiated during a prior temporal interval, (ii) second data identifying a current value of a parameter that characterizes the one or more first data exchanges, and (iii) third data identifying a status of an account involved in the one or more first data exchanges; based on the first, second, and third data, compute a value indicative of a probability of an initiation of a second exchange of data in accordance with the current value of the parameter and involving the account during a future temporal interval; when the computed value is consistent with at least one alert criterion, generate interface data that associates at least the current value of the parameter with a corresponding interface element of a first interface; generate and transmit a first signal that includes alert data characterizing the second data exchange and linking data that characterizes a hyperlink to the stored interface data; receive a second signal that includes a request for the stored interface data associated with the hyperlink; based on the request, load the interface data, and generate and transmit a third signal comprising at least a portion of the loaded interface data.” These recited limitations fall within certain methods of organizing human activity grouping of abstract ideas as they relate to commercial or legal interactions.
Prong Two of Step 2A: This judicial exception is not integrated into a practical application because in particular, the claims recite a communications unit, a storage unit storing instructions, processor(s), a device associated with an account, and a display unit. The communications unit, storage unit storing instructions, processor(s), device associated with an account, and display unit are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of transmitting, storing and receiving information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, “store the interface data within the storage unit,” “the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data and the hyperlink within a corresponding portion of a second interface,” and “the third signal comprising information that instructs the device to display the first interface via the display unit and to populate the corresponding interface element within the current value of the parameter” additional elements amount to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using generic device(s).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve to the functioning of a computer, or any other technology or technical field (see MPEP 2106.05(a)); or apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of the communications unit, storage unit storing instructions, processor(s), device associated with an account, and display unit amount to no more than mere instructions to apply the exception using a generic computer component. For the same reason, these elements are not sufficient to provide an inventive concept. The additional elements of “store the interface data within the storage unit,” “the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data and the hyperlink within a corresponding portion of a second interface,” and “the third signal comprising information that instructs the device to display the first interface via the display unit and to populate the corresponding interface element within the current value of the parameter” were considered as insignificant extra‐solution activity. Reconsidering here in step 2B, the additional elements are also determined to be insignificant extra-solution activity. Furthermore, the claim includes no indication that it involved an ordered combination of steps that are enough to indicate that the claim includes material that amounts to be significantly more than the abstract idea. For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As per claim 12, the substance of claim 12 is directed to substantially similar subject matter and claim limitations of claim 1. As such, for reasons show above regarding claim 1, claim 12 is similarly not patent eligible.
Prong One of Step 2A: Claim 13 recites “obtain (i) first data identifying one or more first exchanges of data initiated during a prior temporal interval, (ii) second data identifying a current value of a parameter that characterizes the one or more first data exchanges, and (iii) third data identifying a status of an account involved in the one or more first data exchanges; based on the first, second, and third data, compute a value indicative of a probability of an initiation of a second exchange of data in accordance with the current value of the parameter and involving the account during a future temporal interval; when the computed value is consistent with at least one alert criteria, perform operations that initiate the second data exchange in accordance with the current value of the first parameter, the second data exchange being initiated without input; generate and transmit, to the device via the communications unit, a first signal that includes alert data characterizing the initiated second data exchange.” These recited limitations fall within certain methods of organizing human activity grouping of abstract ideas as they relate to commercial or legal interactions.
Prong Two of Step 2A: This judicial exception is not integrated into a practical application because in particular, the claims recite a communications unit, a storage unit storing instructions, processor(s), a device associated with an account, and a display unit. The communications unit, storage unit storing instructions, processor(s), device associated with an account, and display unit are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of transmitting, storing and receiving information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, “the second data exchange being initiated without input from the device associated with the account,” “the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data within a corresponding portion of an interface” additional elements amount to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using generic device(s).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve to the functioning of a computer, or any other technology or technical field (see MPEP 2106.05(a)); or apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of the communications unit, storage unit storing instructions, processor(s), device associated with an account, and display unit amount to no more than mere instructions to apply the exception using a generic computer component. For the same reason, these elements are not sufficient to provide an inventive concept. The additional elements of “the second data exchange being initiated without input from the device associated with the account,” “the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data within a corresponding portion of an interface” were considered as insignificant extra‐solution activity. Reconsidering here in step 2B, the additional elements are also determined to be insignificant extra-solution activity. Furthermore, the claim includes no indication that it involved an ordered combination of steps that are enough to indicate that the claim includes material that amounts to be significantly more than the abstract idea. For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As per dependent claims 2, 4, 5, 6, 7, 9, 10, 14, 15, 16, 17, 18, 20, 23, 24, and 25, the dependent claims recite the additional elements of the communications unit, storage unit storing instructions, processor(s), device associated with an account, and display unit. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Additionally, the dependent claims recite the additional elements of “a trained machine learning algorithm,” “a trained neural network model,” “signal comprising information that instructs the device to display, via the display unit, a graphical representation of the modified alert data within a corresponding portion of the second interface,” “perform operations that retrain the at least one of the trained machine learning algorithm or a trained artificial neural using at least the modified first data,” “compute the value based on an application of at least one of the trained machine learning algorithm or the trained artificial neural network model to portions of the first data, the second data, and the third data,” “identify the stored interface data referenced by the accessed linking data, and load the identified interface data from the storage unit.” The additional elements are considered to add insignificant extra‐solution activity to the judicial exception when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Moreover, in step 2B, as noted above, the additional elements are also determined to add insignificant extra‐solution activity to the judicial exception. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 5–7, 11, 12, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180189829 A1 (Patwardhan) in view of US 20170004465 A1 (Balasubramanian) in further view of US 20060015452 A1 (Kulasooriya).
As per claim 1, Patwardhan teaches, 
a communications unit (¶ [0034] “a network interface controller”),
a storage unit storing instructions (¶ [0005] “a computer readable storage device coupled to the processor, wherein the storage device contains program code”),
at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to (¶ [0005] “a central processing unit (CPU); a memory device coupled to the CPU; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the CPU”),
obtain (i) first data identifying one or more first exchanges of data initiated during a prior temporal interval (¶ [0049] “identify the cross-currency transactions as a function of the user activity data collected by the collection module in step 304 previously” teaches the cross-currency transactions as one or more first exchanges of data, and teaches collection from previous transactions), 
(ii) second data identifying a current value of a parameter that characterizes the one or more first data exchanges (¶ [0049] “by analyzing user activity data having a transaction assigned to a currency that differs from a currency that the user's activity normally performs transactions with as well as transactions occurring within international countries that differ from the user's country of residence” teaches a currency that differs from a currency that the user’s activity normally performs transactions as a current value of a parameter that characterizes the one or more first data exchanges per par. [061] of the specification),
(iii) third data identifying a status of an account involved in the one or more first data exchanges (¶ [0020] “accessing user accounts, collection of user activity information 241 and analysis of the user activity information 241 in order to identify potential cross-currency transactions” teaches user activity information that includes a status of an account),
based on the first, second, and third data, compute a value indicative of a probability of an initiation of a second exchange of data (¶ [0030] “identify the potential cross-currency transactions and the likelihood of a conversion of currency being performed to facilitate the transaction … compare and calculate the optimal transaction dates as a function of the currency projections” teaches the optimal transaction dates and likelihood of a conversion as a value indicative of probability of an initiation … during a second temporal interval) by a device associated with the account (¶ [0021] “The profile module 103 may perform one or more tasks related to identifying and storing information about one or more users of the client device 101. Embodiments of the profile module 103 may create a user account or user profile for compiling user behavior… A user having a created profile may load the user profile into any client device 101 capable of retrieving the user profile information” teaches client device associated with the user account),
when the computed value is consistent with at least one alert criterion (¶ [0030] “utilize campaign messages to target the user and promote the completion of the transaction prior to the weakening of the user's native currency” teaches weakening of the user’s native currency as alert criterion), 
generate and transmit, to a device via the communications unit, a first signal that includes alert data characterizing the second data exchange, the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data within a corresponding portion of an interface (
¶ [0031] “target campaign messages to the user's client device 101 encouraging or promoting the completion of the transaction within a particular time frame in the future predicted to favor the conversion of the user's native currency” teaches campaign messages as a first signal that includes alert data characterizing the second data exchange,
¶ [0044] “Embodiments of the campaign message content 237 may include graphical representations or other electronic depictions of the campaign message data 229” teaches the user’s client device that includes a display unit capable of displaying a graphical representation of the alert data within a corresponding portion of an interface per ¶ [0005], [0053], [0055], and [0057] of Patwardhan).
Patwardhan does not explicitly teach,
in accordance with the current value of the parameter and involving the account during a future temporal interval ,
generate interface data that associates at least the current value of the parameter with a corresponding interface element of a first interface, and store the interface data within the storage unit ,
generate and transmit, to the device via the communications unit, a first signal that includes alert data characterizing the second data exchange and linking data that characterizes a hyperlink to the stored interface data, the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data and the hyperlink within a corresponding portion of a second interface ,
receive, from the device via the communications unit, a second signal that includes a request for the stored interface data associated with the hyperlink ,
based on the request, load the interface data from the storage unit, and generate and transmit, to the device via the communications unit, a third signal comprising at least a portion of the loaded interface data, the third signal comprising information that instructs the device to display the first interface via the display unit and to populate the corresponding interface element within the current value of the parameter .
However, Balasubramanian teaches,
in accordance with the current value of the parameter and involving the account during a future temporal interval (¶ [0046] “it is contemplated that the virtual banking account allows for flexibility and/or currency hedging. For instance, the user of the virtual banking account, and/or the host system, may forecast that a foreign exchange rate is going upward in the near future. The user may hold the monetary funds in the virtual banking account until the foreign exchange rate is more favorable and then transfer it into user's primary account” teaches currency hedging where the funds are held in account based on current value until a predicted favorable exchange rate for future transfer of the funds at the favorable exchange rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide currency hedging of Balasubramanian in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous in the field of currency exchange management and because providing currency hedging improves a foreign exchange transaction notification system by predicting favorable exchange rate associated with a party’s funds that allows the party to retain the funds until the prediction to ensure gains based on the favorable exchange rate.
Kulasooriya teaches,
generate interface data that associates at least the current value of the parameter with a corresponding interface element of a first interface, and store the interface data within the storage unit (¶ [0034] “When accessed, find exchange server 20 preferably provides the user with one or more web pages including options for opening online accounts, accessing existing online accounts, initiating transactions, responding to transaction requests, etc. If the user has already established an online account, they may access an account page by providing an account number and security information such as a password and/or a security key. The account page may include various status information of pending and past transactions, account balance(s), user preferences, etc.” teaches generating web page as interface that provides current value associated with the account, ¶ [0035] “an "online account" is an online stored value account representing an amount of funds held on the users behalf at an affiliate bank or other financial institution. A database 22 is provided for storing account information and data as is well known” teaches storing account information such as current account value that is provided on the web interface),
generate and transmit, to the device via the communications unit, a first signal that includes alert data characterizing the second data exchange and linking data that characterizes a hyperlink to the stored interface data, the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data and the hyperlink within a corresponding portion of a second interface (FIG. 2, item 110, ¶ [0038] “the system processes the information and sends an electronic message (e.g., e-mail notification or IM) to the recipient (payee) using the contact information provided by the payor. The electronic message may include a link (e.g., URL link or other selectable link) to a web page located on the fund exchange server 20. In one embodiment, the electronic message only alerts the payee that funds are ready to be transferred to the payee. However, the electronic message can include various other information such as the sender's name, the amount of funds ready for transfer, etc.” teaches providing a link within a message interface to enable a party to initiate a completion of funds exchange, ¶ [0031] “Each client device 30 also typically includes one or more user interface devices 32, such as a keyboard, a mouse, touchscreen, pen or the like, for interacting with a graphical user interface (GUI) provided by the browser on a monitor screen, LCD display, etc., in conjunction with pages and forms provided by fund exchange server 20, servers 50.sub.1 to 50.sub.N or other servers” teaches display that provides user interfaces associated with fund exchange server(s), Examiner takes Official Notice that electronic message such as e-mail is displayed on a display of the client device),
receive, from the device via the communications unit, a second signal that includes a request for the stored interface data associated with the hyperlink (¶ [0039] “Upon selecting the link, a communication session may be established between the payee (i.e., using client device 30) and the fund exchange server 20” teaches initiating the completion of the funds exchange transaction by clicking the URL associated with the funds exchange server),
based on the request, load the interface data from the storage unit, and generate and transmit, to the device via the communications unit, a third signal comprising at least a portion of the loaded interface data, the third signal comprising information that instructs the device to display the first interface via the display unit and to populate the corresponding interface element within the current value of the parameter (¶ [0039] “The payee is provided with a web page or other online document that allows the payee to accept or reject the "send money" transaction. For example, in one embodiment, a form is provided with various fields and selection buttons” teaches providing a web page as interface to initiate a completion of the funds exchange transaction, ¶ [0043] “The partial payment amount may also be communicated to the payee, either in an electronic message indicating acceptance or by posting to the payee's account page” teaches displaying amount associated with the transaction to the web page associated with the account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide web page based fund exchange transaction processing of Kulasooriya in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous in the field of currency exchange management and because web page based funds exchange transaction processing improves a currency exchange transaction notification system by employing a web page based interface to perform funds exchange transaction actions that simplifies performance of the actions by directing the parties to perform the actions communicated with links to the web page.

As per claim 2, combination of Patwardhan, Balasubramanian, and Kulasooriya teach all the limitations of claim 1. Patwardhan also teaches, 
receive a second signal from an external computing system via the communications unit, the fourth signal comprising a portion of at least one of the first data, the second data, or the third data (¶ [0024] “direct campaign messages with promotions, offers, savings, advice and recommendations about each of the future transaction predicted to occur” teaches campaign messages with promotions, offers, savings, advice, and recommendations as a second signal, teaches about each of the future transaction as a portion of at least one of ...).

As per claim 5, combination of Patwardhan, Balasubramanian, and Kulasooriya teach all the limitations of claim 1. Patwardhan also teaches,
determine parameter values that characterize the second data exchange based on an application of one or more of a trained machine learning algorithm, or a trained artificial neural network model to portions of the first data, the second data, and the third data (¶ [0028] “the currency data sources 142 may provide raw currency data 242 that the analytics engine 104 may use, along with one or more statistical models or algorithms, to create currency projection predicting trends in currency values over a selected period of time” teaches currency projection predicting trends in currency values as parameter values that characterize the second data exchange, ¶ [0041] “the machine learning algorithms 230 may assist the analytics engine 104 with improving pattern recognition and computational learning under artificial intelligence. In the embodiments of the system 100, learning algorithms 230 may be improved via transmission of data received from the data collection circuit 105 via line 220, and the learning algorithms 230 may improve or be improved by influencing the analysis of the data collected by the data collection circuit 105. The influence of the learning algorithms 230 on the analysis circuit 107 as well as the feedback by the analysis circuit 107 on the learning algorithms 230 may be shown via line 221” teaches trained machine learning algorithm),
the determined parameter values include the current value of the parameter that characterizes the one or more first data exchanges (¶ [0028] “create currency projection predicting trends in currency values over a selected period of time” teaches currency values as the current value of the parameter).
Balasubramanian teaches,
the current parameter value is valid during the future temporal interval (¶ [0046] “it is contemplated that the virtual banking account allows for flexibility and/or currency hedging. For instance, the user of the virtual banking account, and/or the host system, may forecast that a foreign exchange rate is going upward in the near future. The user may hold the monetary funds in the virtual banking account until the foreign exchange rate is more favorable and then transfer it into user's primary account” teaches holding on to an amount of currency funds (parameter value) for future exchange transfer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide currency hedging of Balasubramanian in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous in the field of currency exchange management and because providing currency hedging improves a foreign exchange transaction notification system by predicting favorable exchange rate associated with a party’s funds that allows the party to retain the funds until the prediction to ensure gains based on the favorable exchange rate.

As per claim 6, combination of Patwardhan, Balasubramanian, and Kulasooriya teach all the limitations of claims 1 and 5. Patwardhan also teaches,
load, from the storage unit, fourth data characterizing a constraint imposed on the initiation of the second data exchange during the future temporal interval (¶ [0015] “the system may also predict that the user's currency being applied to the cross-currency transaction may be weaker at the present moment, but is anticipated to strengthen over the projected timeline” teaches currency projections as fourth data, strengthen at the projected timeline as a constraint imposed on the initiation of the second data exchange during the future temporal interval),
establish that each of the determined parameter values is consistent with the constraint (¶ [0015] “the user's currency … is anticipated to strengthen over the projected timeline” teaches the currency value used as the determined parameter value and anticipated to be strongest at the projected timeline as consistent with the constraint),
generate and transmit the first signal to the device via the communications unit when the computed value is consistent with the at least one alert criterion, and when each of the determined parameter values is consistent with the constraint (¶ [0015] “the cross-currency campaign system may target campaign messages in accordance with the shift in currency value. For example, by promoting messages to a user of potential cost savings to entice the completion of the transaction during the period of time that the user's currency has been projected to increase in value”).

As per claim 7, combination of Patwardhan, Balasubramanian, and Kulasooriya teach all the limitations of claim 1, 5, and 6. Patwardhan also teaches,
when the computed value is consistent with the at least one alert criterion, and when each of the parameter values is consistent with the constraint (¶ [0015]), generate and store, within the storage unit, provisioning information that characterizes the second data exchange, the provisioning information comprising the determined parameter values (¶ [0051] “create a currency conversion conclusion” teaches the currency conversion conclusion as provisioning information, ¶ [0051] “currency conversion conclusion may include a projected time frame having an optimal time for completing the transaction, an identification of the costs associated with completing the transaction during the optimal time period and the amount of money saved” teaches identification of costs (currency) and other attributes as including the determined parameter values and teaches the transaction as the second data exchange, ¶ [0052], “the currency conversion conclusion may be loaded into the memory device” teaches the memory device as the storage unit),
generate modified alert data that characterizes the second data exchange and that references the provisioning information (¶ [0052] “select a campaign message consistent with the currency conversion conclusions” teaches the selected campaign message as modified alert data), 
generate and transmit, to the device via the communications unit, a fourth signal that includes the modified alert data, the fourth signal comprising information that instructs the device to display, via the display unit, a graphical representation of the modified alert data within a corresponding portion of the second interface (¶ [0053] “the delivery module may fulfill the remote procedure call in step 322 and transmit the content of the campaign message retrieved by the content engine 132 over network 120 to the client device 101. The reporting module 109 may receive the transmitted campaign message content and display the content of the campaign message on the display device 114”).

As per claim 11, combination of Patwardhan, Balasubramanian, and Kulasooriya teach all the limitations of claim 1. Patwardhan also teaches, 
compute the value based on an application of one or more of a statistical algorithm, an adaptive classification model, a machine learning algorithm, or an artificial neural network model to portions of the first data, the second data, and the third data (¶ [0028] “the currency data sources 142 may provide raw currency data 242 that the analytics engine 104 may use, along with one or more statistical models or algorithms, to create currency projection predicting trends in currency values over a selected period of time”).

As per claim 24, combination of Patwardhan, Balasubramanian, and Kulasooriya teach all the limitations of claim 1. Kulasooriya also teaches,
generate the linking data that characterizes the hyperlink to the stored interface data (¶ [0034] teaches generating web page as interface that provides current value associated with the account, ¶ [0035] teaches storing account information such as current account value that is provided on the web interface, FIG. 2, item 110, ¶ [0038] teaches providing a link within a message interface to enable a party to initiate a completion of funds exchange),
store the linking data within the storage unit, the linking data referencing the stored interface data (¶ [0035] teaches storing account information such as current account value that is provided on the web interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide web page based fund exchange transaction processing of Kulasooriya in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous in the field of currency exchange management and because web page based funds exchange transaction processing improves a currency exchange transaction notification system by employing a web page based interface to perform funds exchange transaction actions that simplifies performance of the actions by directing the parties to perform the actions communicated with links to the web page.

As per claim 25, combination of Patwardhan, Balasubramanian, and Kulasooriya teach all the limitations of claims 1 and 25. Kulasooriya also teaches,
the request comprises an identifier of the hyperlink to the stored interface data (FIG. 2, item 110, ¶ [0038] teaches providing a link within a message interface to enable a party to initiate a completion of funds exchange),
the at least one processor is further configured to (¶ [0005]),
access the linking data within the storage unit based on the hyperlink identifier (¶ [0039] teaches initiating the completion of the funds exchange transaction by clicking the URL associated with the funds exchange server),
identify the stored interface data referenced by the accessed linking data, and load the identified interface data from the storage unit (¶ [0039] teaches providing a web page as interface to initiate a completion of the funds exchange transaction).

As per claim 12, the substance of claim 12 is directed to substantially similar subject matter and claim limitations of claim 1. As such, for reasons shown above regarding claim 1, claim 12 is similarly rejected as being unpatentable over Patwardhan in view of Balasubramanian.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in view of Balasubramanian in view of Kulasooriya in further view of US 20090089194 A1 (Mathis).
As per claim 4, combination of Patwardhan and Balasubramanian teach all the limitations of claim 1. Patwardhan also teaches, 
the at least one alert criterion (¶ [0030]),
the at least one processor is further configured to (¶ [0005]),
generate and transmit the first signal to the device via the communications unit (¶ [0031] and [0044]).
Combination of Patwardhan, Balasubramanian, Kulasooriya do not explicitly teach,
comprises a threshold probability value,
determine that the computed value exceeds the threshold probability value,
when the computed value exceeds the threshold probability value.
However, Mathis teaches,
comprises a threshold probability value (FIG. 10, par. [0164] “A dotted or dashed line indicates an acceptable threshold”), 
determine that the computed value exceeds the threshold probability value (FIG. 10, par. [0164] “Meter 1001 shows an arrow indicating the percentage of invoices scheduled to be sent. This shows to be about 90%, while the dotted line indicates that 75% would be acceptable” teaches percentage of invoices scheduled to be sent … about 90%, while the dotted line indicates that 75% would be acceptable as the computed value exceeds the threshold probability value),
when the computed value exceeds the threshold probability value (FIG 10, ¶ [0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare a transaction criteria to a threshold to initiate the transaction of Mathis in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because a threshold based comparison provides a concrete decision mechanism associated with when to trigger a foreign exchange transaction and as such facilitate a more robust decision mechanism associated with when to initiate the foreign exchange transaction.

Claims 9, 10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in view of Balasubramanian in view of Kulasooriya in further view of US 20080195539 A1 (Padalino).
As per claim 9, combination of Patwardhan, Balasubramanian, and Kulasooriya teach all the limitations of claims 1 and 5. Patwardhan also teaches, 
receive, from the device via the communications unit, a fourth signal (¶ [0024], [0043] “the campaign module circuit 125, upon receiving the cross-currency conclusions of one or more predicted cross-currency transactions, may query campaign message database 129, select and retrieve campaign message data 229 via line 223” teaches cross-currency conclusions as a third signal),
based on the received request, (¶ [0037], [0043]).
Combination of Patwardhan, Balasubramanian, and Kulasooriya do not explicitly teach,
that includes a request to initiate the second data exchange,
perform operations that initiate the second data exchange in accordance with the extracted parameter values.
However, Padalino teaches,
that includes a request to initiate the second data exchange (¶ [0020] “communicating to a currency-dispensing entity the amount of currency approved for dispensing to said caller in the language associated with the currency-dispensing entity” teaches communicating … the amount of currency approved for dispensing as a request to initiate the second data exchange),
perform operations that initiate the second data exchange in accordance with the extracted parameter values (par. [0020] “the amount of currency… automatically initiating a settlement of said transaction [(the currency approved for dispensing)]” teaches initiating transaction based on approved amount of currency as parameter value(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate foreign exchange transaction in Padalino in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because an automated foreign exchange transaction system improves a foreign exchange transaction notification system by providing funds automatically and without manual steps upon notifying associated parties.

As per claim 10, combination of Patwardhan, Balasubramanian, and Kulasooriya teach all the limitations of claims 1 and 5. Patwardhan also teaches, 
load, from the storage unit, data characterizing [a pre-approval criterion] associated with the second data exchange (par. [0015]),
establish that each of the determined parameter values is consistent [with the pre-approval criterion] (par. [0015]),
based on the established consistency (par. [0015]).
Combination of Patwardhan does not explicitly teach, however, Padalino teaches,
a pre-approval criterion (¶ [0020] “calculating an amount of currency approved for dispensing to said caller” teaches a calculated amount of currency approved for dispensing as a pre-approval criterion),
perform operations that initiate the second data exchange in accordance with the determined parameter values, the second data exchange being initiated without input from the device (¶ [0020] “the amount of currency … automatically initiating a settlement of said transaction [(the currency approved for dispensing)]” teaches initiating transaction (automatically/w/out input) based on approved amount of currency as parameter value(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate foreign exchange transaction in Padalino in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because an automated foreign exchange transaction system improves a foreign exchange transaction notification system by providing funds automatically and without manual steps upon notifying associated parties.

As per claim 23, combination of Patwardhan, Balsubramanian, Kulasooriya, and Padlino teach all the limitations of claims 1, 5, and 9. Patwardhan also teaches,
compute the value based on an application of at least one of the trained machine learning algorithm or the trained artificial neural network model to portions of the first data, the second data, and the third data (¶ [0042] “Through the use of … computational learning, the analytics circuit 107 may apply the learning algorithms 230 to the collected user activity information 241 and currency data 242 to transform the collected data into an identifiable set of predicted cross-currency transactions, wherein each cross-currency transaction may have a cross-currency conclusion associated with the transaction. The transformation of the collected user activity information 241 and currency data 242 manifesting as a currency conclusion may identify a particular trend in the user's native currency” teaches identifying a trend in the native currency associated with a value of the native currency),
generate modified first data that identifies the one or more first exchanges of data initiated during the prior temporal interval and the second data exchange initiated in accordance with the determined parameter values (¶ [0043] teaches generating campaign message that includes recommendations for funds exchange based applying ML algorithm to reach cross-currency conclusions),
perform operations that retrain the at least one of the trained machine learning algorithm or the trained artificial neural using at least the modified first data (¶ [0041] “learning algorithms 230 may be improved via transmission of data received from the data collection circuit 105 via line 220, and the learning algorithms 230 may improve or be improved by influencing the analysis of the data collected by the data collection circuit 105. The influence of the learning algorithms 230 on the analysis circuit 107 as well as the feedback by the analysis circuit 107 on the learning algorithms 230 may be shown via line 221” feedback on the ML algorithm teaches retraining).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in view of Balasubramanian in further view of Padalino.
As per claim 13, Patwardhan teaches,
a communications unit (¶ [0034]),
a storage unit storing instructions (¶ [0005]),
at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to (¶ [0005]),
obtain, (i) first data identifying one or more first exchanges of data initiated during a prior temporal interval (¶ [0049]),
(ii) second data identifying a current value of a parameter that characterizes the one or more first data exchanges (¶ [0049]),
(iii) third data identifying a status of an account involved in the one or more first data exchanges (¶ [0020]),
based on the first, second, and third data, compute a value indicative of a probability of an initiation of a second exchange of data (par. [0030]) by a device associated with the account (¶ [0021]),
when the computed value is consistent with at least one alert criteria (¶ [0030]), and 
generate and transmit, to the device via the communications unit, a first signal that includes alert data characterizing the initiated second data exchange, the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data within a corresponding portion of an interface (¶ [0030], [0031], [0044] and [0005], [0053], [0055], and [0057]).
Patwardhan does not explicitly teach,
in accordance with the current value of the parameter and involving the account during a future temporal interval ,
perform operations that initiate the second data exchange in accordance with the current value of the first parameter, the second data exchange being initiated without input from a device associated with the account.
However, Balasubramanian teaches,
in accordance with the current value of the parameter and involving the account during a future temporal interval (¶ [0046] “it is contemplated that the virtual banking account allows for flexibility and/or currency hedging. For instance, the user of the virtual banking account, and/or the host system, may forecast that a foreign exchange rate is going upward in the near future. The user may hold the monetary funds in the virtual banking account until the foreign exchange rate is more favorable and then transfer it into user's primary account” teaches currency hedging where the funds are held in account based on current value until a predicted favorable exchange rate for future transfer of the funds at the favorable exchange rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide currency hedging of Balasubramanian in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous in the field of currency exchange management and because providing currency hedging improves a foreign exchange transaction notification system by predicting favorable exchange rate associated with a party’s funds that allows the party to retain the funds until the prediction to ensure gains based on the favorable exchange rate.
Padalino teaches,
perform operations that initiate the second data exchange in accordance with the current value of the first parameter, the second data exchange being initiated without input from a device associated with the account (¶ [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate foreign exchange transaction in Padalino in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because an automated foreign exchange transaction system improves a foreign exchange transaction notification system by providing funds automatically and without manual steps upon notifying associated parties.

As per claim 14, combination of Patwardhan, Balasubramanian and Padalino teach all the limitations of claim 13, with specific attention to “a trained machine learning algorithm” (see Patwardhan, ¶ [0041]). The substance of claim 14 is directed to substantially similar subject matter and claim limitations of claim 5. As such, for reasons shown above regarding claim 5, claim 14 is similarly rejected as being obvious over Patwardhan in view of Balasubramanian in further view of Padalino.

As per claim 15, combination of Patwardhan, Balasubramanian, and Padalino teach all the limitations of claims 13 and 14. The substance of claim 15 is directed to substantially similar subject matter and claim limitations of claim 6. As such, for reasons shown above regarding claim 6, claim 15 is similarly rejected as being obvious over Patwardhan in view of Balasubramanian in further view of Padalino.

As per claim 16, combination of Patwardhan, Balasubramanian, and Padalino teach all the limitations of claims 13 and 14. The substance of claim 16 is directed to substantially similar subject matter and claim limitations of claim 10. As such, for reasons shown above regarding claim 10, claim 16 is similarly rejected as being obvious over Patwardhan in view of Balasubramanian in further view of Padalino.

As per claim 17, combination of Patwardhan, Balasubramanian, and Paladino teach all the limitations of claims 13 and 16. Patwardhan also teaches,
receive a second signal from the device via the communications unit (¶ [0024]),
[storing the pre-approval criterion and an identifier of the device] within the storage unit (¶ [0005]).
Padalino teaches,
the second signal comprising registration data (¶ [0020] “including automatically initiating on-line debit of said caller's account” teaches caller’s account as the registration data per ¶ [0067] “The home bank staff member receives the customer's debit card number and other identifying and confirming information 190, and accesses the account”) that specified the pre-approval criterion (¶ [0020] “calculating an amount of currency approved for dispensing to said caller” teaches a calculated amount of currency approved for dispensing as a pre-approval criterion),
storing the pre-approval criterion and (¶ [0020], [0099] “The Shared Central Network 22 stores all available information about each emergency-cash transaction in its database 23”) an identifier of the device (¶ [0115] “type of hardware” teaches type of hardware as an identifier of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate foreign exchange transaction in Padalino in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because an automated foreign exchange transaction system improves a foreign exchange transaction notification system by providing funds automatically and without manual steps upon notifying associated parties.

As per claim 18, combination of Patwardhan and Padalino teach all the limitations of claim 13, with specific attention to “a trained machine learning algorithm, see Patwardhan, ¶ [0041]), “generate modified first data that identifies the one or more first exchanges of data initiated during the prior temporal interval and the second exchange of data initiated in accordance with the current parameter value” (see Patwardhan, ¶ [0043] “The impact of the machine learning algorithms 231 on the campaign module circuit 125 may be represented by line 222. In some embodiments, the campaign module circuit 125, upon receiving the cross-currency conclusions of one or more predicted cross-currency transactions, may query campaign message database 129, select and retrieve campaign message data 229 via line 223. The campaign message data 229 selected by the campaign module circuit may be selected as a function of the cross-currency conclusions and provide a campaign message consistent with the conclusions generated by the analysis circuit 107” teaches generating campaign message that includes recommendations for funds exchange based applying ML algorithm to reach cross-currency conclusions), “perform operations that retrain the at least one of the trained machine learning algorithm or a trained artificial neural using at least the modified first data” (see Patwardan, ¶ [0041] feedback on the ML algorithm teaches retraining). The substance of claim 18 is directed to substantially similar subject matter and claim limitations of claim 11. As such, for reasons shown above regarding claim 11, claim 18 is similarly rejected as being obvious over Patwardhan in view of Balasubramanian in further view of Padalino.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in view of Balasubramanian in view of Padalino in further view of Mathis.
As per claim 20, combination of Patwardhan, Balasubramanian, and Padalino teach all the limitations of claim 13. The substance of claim 20 is directed to substantially similar subject matter and claim limitations of claim 4. As such, for reasons shown above regarding claim 4, claim 20 is similarly rejected as being obvious over Patwardhan in view of Balasubramanian in view of Padalino in further view of Mathis.


Conclusion
References made of record but not cited include US 20180357715 A1 (Jones) directed to a virtual currency exchange, US 20160239813 A1 (Ko) directed to machine learning associated with exchange rates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3692